[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDERS RE. PENDENTE LITE SUPPORT
The plaintiff asserts that the defendant has greater earnings than the $31,200.00 annual gross set forth on his financial affidavit. The court does not find the defendant's assertions regarding his earnings to be credible. However, the plaintiff has not proven how much additional the defendant earns or could earn. Under the circumstances, the court must base its award of child support on the affidavits of the parties.
The defendant will pay $140.00 per week in child support to the plaintiff pendente lite. He will pay forty-five percent of unreimbursed medical expenses for the minor children and thirty-two percent of day care expenses. These amounts are consistent with the child support guidelines. The plaintiff shall maintain the children on her medical insurance as available through her employment at a reasonable charge. The order for support is retroactive to April 12, 2002. There is an arrearage for twenty-eight weeks in the amount of $3,920.00, which will be paid at the rate of $28.00 per week until paid in full.
Orders will enter accordingly.
BY THE COURT,
GRUENDEL, J. CT Page 13704